DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 2-4 and 7-9.
Applicant’s amendments and/or remarks regarding currently pending independent claims 2, 7 and 9, see applicant’s remarks filed on 04/13/2022, appears to overcome the rejection have been considered are persuasive.
However, upon further review and search, main Claims 2, 7 and 9, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims.
Specifically, claim 2, “an image reading device that performs image reading of an original document to generate a read image; and a control device that includes a processor and functions, through the processor operating in accordance with a control program, as: an edge shape detector that uses as a target image the read image or an image obtained by subjecting the read image to predetermined image processing and detects an edge shape of at least one of a leading edge and a trailing edge of a document image corresponding to the original document in the target image; and a missing part determiner that determines, based on the detected edge shape, whether or not a missing part of the document image has occurred, wherein the edge shape detector sets a partial short section of the target image in a predetermined direction of the target image, identifies an approximate line corresponding to an edge portion in the partial short section, and repeatedly executes segment shape search processing for deriving the approximate line as a segment shape to identify the edge shape, in the segment shape search processing, the edge shape detector sequentially detects edge points at predetermined intervals from at least one side of the partial short section toward an end of the target image in the predetermined direction, and when a distance from the approximate line to the associated edge point falls out of a pre- determined range, the edge shape detector sets a next partial short section based on the edge point.”
Claim 2, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 2, which is similar to main claims 7 and 9.
Main Claims 7 and 9, contains the same language resulting in indication of allowable subject matter as claim 2. Therefore, the reasons for indicating allowable subject matter of claim 7 and 9 are the same as claim 2, above.
 Claims 3-4 and 8, which depend from independent claims 2, 7 and 9, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677